      Case 3:17-cv-00450-TSL-RHW Document 45 Filed 07/15/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

MARCIA L. SMITH                                                                   PLAINTIFF

V.                                              CIVIL ACTION NO. 3:17-CV-450-TSL-RHW

UNITED OF OMAHA LIFE INSURANCE COMPANY and
MUTUAL OF OMAHA INSURANCE COMPANY                                              DEFENDANTS

                     JUDGMENT OF DISMISSAL WITH PREJUDICE

       This cause having come on for hearing at the instance of Marcia L. Smith, Plaintiff

herein, and Defendants, United of Omaha Life Insurance Company and Mutual of Omaha

Insurance Company, and the Court, being advised that there remain no issues to be adjudicated

or determined by the Court between these parties, finds that Marcia L. Smith, and all of her

claims should be dismissed with prejudice in their entirety against United of Omaha Life

Insurance Company and Mutual of Omaha Insurance Company.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that Plaintiff, Marcia L. Smith and

all of her claims against United of Omaha Life Insurance Company and Mutual of Omaha

Insurance Company are hereby dismissed with prejudice in their entirety, with each party to bear

her and its own costs, attorneys’ fees and expenses.

       SO ORDERED AND ADJUDGED, this the 15th day of July, 2019.



                                             /s/Tom S. Lee___________________________
                                             UNITED STATES DISTRICT COURT JUDGE
       Case 3:17-cv-00450-TSL-RHW Document 45 Filed 07/15/19 Page 2 of 2




AGREED AND APPROVED:

 s/ Christopher J. Weldy
Christopher J. Weldy
WELDY LAW FIRM, PLLC
105 North College Street
Brandon, Mississippi 39042
Telephone: (601) 624-7460
Facsimile: (866) 900-4850
Chris@WeldyLawFirm.com

Counsel for Plaintiff, Marcia Smith


 s/ Kelly D. Simpkins        ___
Kelly D. Simpkins (TN Bar #020582)
WELLS MARBLE & HURST, PLLC
300 Concourse Boulevard, Suite 200
Ridgeland, Mississippi 39157
Post Office Box 131
Jackson, Mississippi 39205-0131
Telephone: (601) 605-6900
Facsimile (601) 605-6901
ksimpkins@wellsmar.com

Counsel for Defendants, United of Omaha Life Insurance Company
and Mutual of Omaha Insurance Company

/#270055
